Exhibit 10.1 Contract No.: [R- 19507] August 14th, 2014 Calgon Carbon (Suzhou) Co., Ltd. Dear Sir, Re: RMB5,000,000.00 Uncommitted Revolving Loan Facility Letter We, Bank of Tokyo-Mitsubishi UFJ (China), Ltd., acting through its Shanghai branch are pleased to confirm our agreement to provide an uncommitted RMB revolving loan facility Contract No.: R-19507(the “Facility”) on the terms and conditions set out in this letter (this “Facility Letter”). 1. THE BORROWERS English Name Calgon Carbon (Suzhou) Co., Ltd. Chinese Name Registered Number Registered Address The Borrower is a wholly-foreign-owned enterprise with independent legal person status duly established and registered under the laws of the People’s Republic of China (the "PRC"). 2.
